                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

        DENISE-BRADFORD: HOLMES,


              Plaintiff,

        vs.
                                                                 Case No. 19-CV-448 JAP/CG

        TOWN OF SILVER CITY,
        JAVIER HERNANDEZ, Silver City
        Police Officer,


              Defendants.


                              MEMORANDUM OPINION AND ORDER


       On September 17, 2019, this Court granted Defendant Town of Silver City’s MOTION TO

DISMISS AND MEMORANDUM IN SUPPORT THEREOF (Doc. No. 12) and Defendant

Hernandez’ MOTION FOR SUMMARY JUDGMENT AND FOR QUALIFIED IMMUNITY &

MEMORANDUM IN SUPPORT THEREOF (Doc. No. 9), dismissing this case with prejudice. On

September 25, 2019, Plaintiff Denise-Bradford: Holmes filed a MOTION PURSUANT TO F.R.C.P.

RULE 12(b)(1) (Doc. No. 23) (“Motion”). The Court construes Defendant’s Motion as a motion for

reconsideration. Because this Motion was filed within 28 days of the entry of summary judgment, the

Court will treat it as a motion to alter or amend a judgment under Fed. R. Civ. P. 59(e). See Barber ex

rel. Barber v. Colorado Dept. of Revenue, 562 F.3d 1222, 1228 (10th Cir. 2009)




                                                         1
    I.        LEGAL STANDARD

          This Court may grant a motion to reconsider when it has misapprehended the facts, a party's

position, or the law. United States v. Huff, 782 F.3d 1221, 1224 (10th Cir. 2015) Specific situations

where circumstances may warrant reconsideration include (1) an intervening change in the controlling

law, (2) new evidence previously unavailable, and (3) the need to correct clear error or prevent manifest

injustice. Servants of The Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). However, a motion

to reconsider “is not a second chance for the losing party to make its strongest case or to dress up

arguments that previously failed.” Huff, 782 F.3d at 1224. The Tenth Circuit has emphasized that a

motion to reconsider “should not be used to revisit issues already addressed or advance arguments that

could have been raised earlier.” United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014).

    II.       BACKGROUND

           In the Court’s MEMORANDUM OPINION AND ORDER (Doc. No. 19) granting Officer

Hernandez’s Motion for Summary Judgment, the Court outlined background facts in detail, and those

facts also pertain to this ruling.

    III.      DISCUSSION

              Plaintiff fails to bring this Court’s attention to any new grounds warranting reconsideration

of its previous decisions. In Plaintiff’s Motion, Plaintiff does not demonstrate any new change in the

law with respect to 42 U.S.C. § 1983 claims or qualified immunity. Nor does Plaintiff offer any new

evidence that could change the outcome of this case. Plaintiff does not give any meritorious

explanation as to why the order was incorrect or will result in manifest injustice. Plaintiff instead

continues to advance frivolous arguments grounded in a misunderstanding of the Foreign Sovereign

Immunities Act, 28 U.S.C. § 1602 et seq. See MEMORANDUM OPINION AND ORDER (Doc. No.




                                                           2
19, p. 14 n. 12). The arguments Plaintiff raises to challenge this Court’s jurisdiction have already been

addressed, and this Court sees no reason to disturb its previous rulings.

           IT IS THEREFORE ORDERED that Plaintiff’s MOTION PURSUANT TO F.R.C.P.

   RULE 12(b)(1) (Doc. No. 23) is DENIED.




                                               SENIOR UNITED STATES DISTRICT JUDGE




                                                         3
